          Case 1:20-cv-01127-JMF Document 142 Filed 05/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STATE OF NEW YORK,                                                     :
                                                                       :
                                     Plaintiff,                        :   20-CV-1127 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :
CHAD F. WOLF, in his official capacity as Acting                       :
Secretary of Homeland Security, et al.,                                :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
R. L’HEUREUX LEWIS-MCCOY et al., on behalf of                          :
themselves and all similarly situated individuals,                     :
                                                                       :   20-CV-1142 (JMF)
                                     Plaintiffs,                       :
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
CHAD WOLF, in his official capacity as Acting                          :
Secretary of Homeland Security, et al.,                                :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiffs in these two lawsuits, familiarity with which is assumed, challenged a decision
of the U.S. Department of Homeland Security (“DHS”) to suspend the eligibility of all New
York residents to enroll or re-enroll in the Trusted Traveler Programs (“TTPs”) operated by U.S.
Customs and Border Protection (“CBP”) (the “TTP Decision”). On July 23, 2020, DHS
rescinded the decision effective immediately. ECF No. 88. 1

        Still pending before the Court are motions to seal portions of Defendants’ report
identifying and explaining various inaccurate and misleading statements in the record, an
accompanying privilege log and declarations, and a supplemental declaration explaining further
inaccuracies in the report itself. See ECF Nos. 111, 118, 131. Since these motions were filed,
however, the circumstances have changed materially. Among other things, the Court granted
Plaintiffs’ unopposed motion for summary judgment, see New York v. Wolf, Nos. 20-CV-1127

1
        Unless otherwise noted, all docket references are to 20-CV-1127.
         Case 1:20-cv-01127-JMF Document 142 Filed 05/03/21 Page 2 of 2




(JMF), 20-CV-1142 (JMF), 2020 WL 6047817 (S.D.N.Y. Oct. 13, 2020) (ECF No. 124); the
Court denied Plaintiffs’ motion for a permanent injunction, see New York v. Wolf, Nos. 20-CV-
1127 (JMF), 20-CV-1142 (JMF), 2021 WL 185190 (S.D.N.Y. Jan. 19, 2021) (ECF No. 139);
and, of course, there has been a change in Administration and corresponding changes in the
senior leadership of the Defendant agencies.

        The Court will hold a telephone conference on May 14, 2021 at 3:00 p.m., to discuss the
impact, if any, of these developments on the litigation. Counsel shall confer in advance of the
conference and be prepared to address at the conference (1) whether the positions of either side
with respect to the pending motions — or the broader issues to which the motions relate — have
changed and (2) whether the Court can do anything to facilitate a resolution of the parties’
remaining disputes without the need for further litigation.

        At least twenty-four hours before the conference, counsel shall send a joint email to
the Court with the names and telephone numbers of those who will have speaking roles at the
conference, and the Court will provide call-in information to those counsel. All others —
counsel who will not have speaking roles and members of the public — may listen to the
conference by calling the Court’s dedicated conference call line at (888) 363-4749 and using
access code 542-1540 followed by the pound (#) key. The parties are reminded to follow the
procedures for teleconferences described in the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, which are available at https://nysd.uscourts.gov/hon-jesse-m-
furman.

       Additionally, no later than May 6, 2021, the parties shall file a stipulation and
proposed order substituting the proper Defendants pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure.

       SO ORDERED.

Dated: May 3, 2021                               __________________________________
       New York, New York                                 JESSE M. FURMAN
                                                        United States District Judge




                                                2
